PER CURIAM
Claimant brought this action for vehicle damage which occurred when her 1999 Dodge Neon struck a manhole cover on Harvey Street in Williamson, Mingo County. Harvey Street is a public road under the State highway system. The Court is of the opinion to make an award in this claim for the reasons more fully stated below. The incident giving rise to this claim occurred on June 5,2007. Claimant was driving on Harvey Street when her vehicle struck a manhole cover. The Claimant had not seen the manhole cover prior to this incident. As a result, the Claimant’s vehicle sustained damage in the amount of $1,836.53.
The position of the Respondent is that it is not responsible for the maintenance of the manhole cover on Harvey Street in Williamson, Mingo County. *136Thomas Meddings, Respondent’s Utility Permit Supervisor in District Two, testified that there are two manhole covers at this location. One manhole cover is part of the sewer system and the other is part of the water system. He stated that the manhole covers are maintained by a contractor hired by the City of Williamson.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order to hold Respondent liable for road defects of this type, the Claimant must prove that Respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Pritt v. Dep’t of Highways, 16 Ct. Cl. 8 (1985); Chapman v. Dep’t of Highways, 16 Ct. Cl. 103 (1986).
As to the parties involved, the Respondent bears the responsibility for the maintenance of the roads. The Respondent took this road under its system. If there is another entity such as the City of Williamson that, by agreement, assumes this responsibility, then the Respondent has the right to seek reimbursement from the City of Williamson for the damages arising from this claim. See Fields v. Division of Highways, CC-07-0240.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $1,836.53.
Award of $1,836.53.